[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                                 May 9, 2006
                               No. 05-14593                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                    BIA Nos. A95-905-073 & A95-905-074

LEONARDO BERRIO,
GLORIA INES MESA,

                                                                     Petitioners,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                         ________________________

                   Petitions for Review of a Decision of the
                         Board of Immigration Appeals
                        _________________________

                                (May 9, 2006)

Before TJOFLAT, BIRCH and BLACK, Circuit Judges.

PER CURIAM:

     Leonardo Berrio and his wife, Gloria Ines Mesa, through counsel, seek
judicial review of their final order of removal, denying their application for

asylum, withholding of removal, and protection under the Convention Against

Torture (“CAT”), and a subsequent order denying a motion for reopening and

reconsideration. However, petitioners brief arguments regarding an order over

which we do not have jurisdiction and fail to present arguments regarding an order

over which we do have jurisdiction. Consequently, we DISMISS the petition to

the extent that we lack jurisdiction and DENY the petition to the extent that

petitioners fail to present legal arguments justifying their position.



                                 I. BACKGROUND

      In June 1999, petitioners arrived in the United States as nonimmigrant

visitors for pleasure who had authorization to stay until 19 December, 1999. In

June 2002, petitioners filed for asylum, withholding of removal and protection

under CAT. In April 2004, the Immigration Judge (“IJ”) assigned to the case

concluded that petitioners were removable as charged, that they failed to file timely

for asylum and failed to qualify for exceptions to the time limit, and that they were

not entitled to relief under CAT. The Board of Immigration Appeals (“BIA”)

affirmed the IJ’s decision on 31 May 2005. On 30 June 2005, petitioners filed a

motion with the BIA to reopen and reconsider its prior decision. The BIA denied

that motion on 5 August 2005, and petitions filed this petition on 22 August 2005.
                                            2
      On appeal, petitioners argue that the BIA, in its 31 May 2005 order, had a

duty to provide sufficient information in its decision to show that it conducted its

own evaluation of the adverse credibility finding made by the IJ, and, by failing to

do so, the BIA denied petitioners a fair administrative appeal. The government

responds that we lack jurisdiction to review the May 2005 final order of removal

because petitioners did not seek our review within 30 days. Regarding the BIA’s 5

August 2005 denial of petitioners’ motion to reopen and reconsider, the

government argues that petitioners have waived all arguments regarding the BIA’s

denial of that motion by not referencing the August order.



                                 II. DISCUSSION

      We review questions regarding our jurisdiction de novo. Okongwu v. Reno,

229 F.3d 1327, 1329 (11th Cir. 2000). Petitioners must seek review of final

removal orders within 30 days from the date the decision was rendered. 8 U.S.C.

§ 1252(a)(1), (b)(1). Because the statutory limit for filing a petition for review in

an immigration proceeding is “mandatory and jurisdictional,” it is not subject to

equitable tolling. See Stone v. INS, 514 U.S. 386, 398, 405, 115 S. Ct. 1537, 1545,

1549 (1995) (construing the former 90-day period for filing a petition for review

under 8 U.S.C. § 1105a(a)). The filing deadline is not suspended or tolled by the

filing of a motion for reconsideration. Id. at 395–96, 115 S. Ct. at 1544–45.
                                           3
      On 22 August 2005, petitioners filed their petition for review with this court,

which is nearly three months after the issuance of the BIA’s decision on 31 May

2005 affirming the IJ’s order of removal. Although they filed a motion to reopen

and reconsider on 30 June 2005, that motion does not toll the time for filing a

petition for review with regard to the final order of removal. Thus, they failed to

meet the 30-day filing deadline that would allow us to review the May 2005 final

order of removal. We, therefore, lack jurisdiction to review that order and dismiss

the petition to the extent petitioners challenge the BIA’s 22 May 2005 order

affirming the IJ’s removal order.

      Petitioners did file a timely appeal with regard to the BIA’s August 2005

denial of their motion to reopen and reconsider. However, petitioners did not make

any argument regarding the denial of the motion to reopen and reconsider in their

brief. In fact, no reference is made to the 5 August 2005 BIA order in the

petitioner’s brief and their statement of jurisdiction cites only the May order.

      “Issues that are not clearly outlined in an appellant’s initial brief are deemed

abandoned.” Allison v. McGhan Med. Corp., 184 F.3d 1300, 1317 n.17 (11th Cir.

1999). Petitioners, therefore, have abandoned all arguments regarding the BIA’s

August denial of their motion for reconsideration. We, therefore, deny the petition

as to the motion for reopening and reconsideration.



                                           4
                                    III. CONCLUSION

      We have reviewed Berrio and Mesa’s petition for review of the BIA’s

decision denying their motion for reopening and reconsideration. We conclude

that we lack jurisdiction to review petitioners’ claim as it relates to the May final

order of removal and that petitioners have abandoned review of the denial of their

motion for reopening and reconsideration. Consequently, insofar as petitioners

challenge the May order of the BIA, the petition is DISMISSED, and, insofar as

their petition seeks review the August order of the BIA, the petition is DENIED.




                                           5